DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-30 in application number 16/778,763.  Claims 13-30 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
	The non-final action examined pending claims 1-18.  Applicant canceled claims 1-12 and added new claims 19-30.  The method claims, 25-30, are simply amendments to the canceled method claims 1-6, previously presented, and Examiner is unclear why these were presented as new claims because they remain commensurate in scope with device claims 13-18, which is still pending, amended, and were previously presented.  See MPEP 714 II.C(B) (“Markings to Show the Changes”).
	The rejection of claims 13-18 under 35 U.S.C. 101 has been removed in view of amended independent claim 13.
	The rejection of claims 7-12 under 35 U.S.C. 112(a) and 112(b) is rendered moot by the cancellation of claims 7-12.
	The rejection of claims 13-18 under 35 U.S.C. 103 stands in view of the newly cited reference OBERHOFER.
	Applicant’s arguments focus on the recitation to a new tenant as overcoming the disclosure of KARAPPA.  Response at 13-15.  Examiner’s position is that KARAPPA explicitly discloses the recited functions of receiving, determining, and creating.  In following, Applicant’s underlining in these remarks, it appears Applicant’s contention is that KARAPPA does not disclose these functions as they involve the recited new tenant.  Examiner contends the modifier new is descriptive only.  Whether KARAPPA performs the steps for a tenant or a new tenant is of no consequence to the performance of the disclosed functions; the functions are performed regardless because KARAPPA is disclosing the creation of software models in a PaaS in accordance with the client’s request.
	However, Examiner does agree that KARAPPA does not explicitly disclose creating a new tenant.  The Specification does not provide a lexicographic of tenant; to the contrary, it provides a description of a tenant that is broad in scope ranging from simply being “metadata” (0061) or specifically as a container (0062).  At paragraph 0057 the Specification describes a container: “For example, the Force.com platform uses metadata to define multitenancy at the software level. This software-based multitenancy can serve multiple customers more efficiently than multitenancy that uses virtual machines or software containers at the level of the operating system. Force.com runs a single database schema that is common to all customers.”  However, none of this disclosure limits the limitation as presently recited. 

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 13-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-Grant Publication US 20210192013 A1 (hereinafter “KARAPPA”) in view of Pre-Grant Publication US 20020107809 A1 (hereinafter “BIDDLE”), and further in view of Pre-Grant Publication US 20200225942 A1 (hereinafter “OBERHOFER”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to the applicable paragraph number; bold-type is used to emphasize disclosure.

	Regarding claim(s) 1, 7, and 13, KARAPPA discloses:
13 		Non-transitory computer readable storage media having instructions stored thereupon that, when executed by a processor of a system having at least a processor and a memory therein, the instructions cause the system to perform operations comprising: 
		executing instructions via the processor configurable to cause the system to operate a request interface on behalf of a plurality of tenants of the host organization, wherein the host organization stores information on behalf of the plurality of tenants;
19 		A system to execute within a host organization, wherein the system comprises: 
		a memory to store instructions; a set of one or more processors; a non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processors, the instructions stored in the memory are configurable to cause the system to perform operations comprising: 
		executing instructions via the processor configurable to cause the system to operate a request interface on behalf of a plurality of tenants of the host organization, wherein the host organization stores information on behalf of the plurality of tenants;
25		A method performed by a system of a host organization, the system having at least a processor and a memory therein to execute instructions, wherein the method comprises:
		 executing instructions via the processor configurable to cause the system to operate a request interface on behalf of a plurality of tenants of the host organization, wherein the host organization stores information on behalf of the plurality of tenants;
[0031] To utilize computing resources within the platform 16, network operators may choose to configure the data centers 18 using a variety of computing infrastructures. In one embodiment, one or more of the data centers 18 are configured using a multi-tenant cloud architecture, such that one of the server instances 26 handles requests from and serves multiple customers. Data centers 18 with multi-tenant cloud architecture commingle and store data from multiple customers, where multiple customer instances are assigned to one of the virtual servers 26. In a multi-tenant cloud architecture, the particular virtual server 26 distinguishes between and segregates data and other information of the various customers.
KARAPPA at 31 (disclosing the multi-tenant architecture); KARAPPA at 30 (disclosing the “platform” of Figs. 1 as the recited system having “processor” of Fig. 3) (“In FIG. 1, the network hosting the platform 16 may be a remote network (e.g., a cloud network) that is able to communicate with the client devices 20 via the client network 12 and network 14.”); KARAPPA at 36 (“By way of background, it may be appreciated that the present approach may be implemented using one or more processor-based systems such as shown in FIG. 3.”).
	Henceforth, only the limitation of method claim 13, commensurate in scope with the system of claim 19 and method of claim 25, are presented.
13.1		 receiving, at the request interface of the host organization, user input defining a plurality of features of a software product;
[0053] Further, as another benefit of the present techniques, the management server 306 may fill (block 430) attributes of the software model 352 as the attributes are received at the management server 306. For example, based on the software model 352 provided to the client instance 102, a user associated with the client instance 102 may identify that the software model 352 relates to a particular software publisher and a particular program edition. In such a case, the user may provide the attributes to the client instance 102. Then, the client instance 102 and/or the management server 306 may update the software model 352 to include the attributes. Such a process desirably enables multiple client instances 102 to collaborate and complete a software model 352, even when publisher-derived information for the software program 310 is not available. 
KARAPPA at 53 (disclosing the management server receiving attributes, or plurality of features, from the user via the client instance; here the “user” is the recited user, the “client instance” is a specific virtual server instance for a “client” or the tenant organization, as at paragraph 31; a tenant has multiple users just as a “client” has multiple “client instances.”); KARAPPA at 40 (disclosing the “management server 306” as a component of the “cloud-based platform 16,” which is the system implementing the recited computer-implemented method) (“the cloud-based platform 16 may provide multiple software programs or applications to the client devices 20 via the client instance 102.”); further KARAPPA at 42 (“the management server 306 includes a content delivery service (CDS) server, a discovery server, a software asset management server, and/or any other suitable server supported by one or more databases of the above-discussed cloud-based platform 16.”).
13.2		 determining the user input is not associated with any of the plurality of tenants of the host organization and responsively creating a new tenant within the host organization to be associated with a new license definition;
KARAPPA at 11 (disclosing determining whether the attributes are in an existing software model, and if not, creating a new software model or tenant) (“In either case, as recognized herein, corresponding new software models are generated, linked to identifiers, and utilized to facilitate software asset management features for software programs of the client instance. . . . Any client instance may submit attributes for inclusion within the new software models that are shared across the multiple client instances, in certain embodiments. . . . Thus, in response to determining that the new software model is sufficiently complete or determining that the publisher has provided an official set of attributes for a particular software model, the management system may denote the new software model as complete . . .”); KARAPPA at 46 (“In certain embodiments, certain attributes of a software model 352 may be provided by a user of a client instance 102 or an information technology specialist associated with the management server 306, the client instance 102, the cloud computing system 10, the cloud-based platform 16, and/or one or more software programs 310.”); KARAPPA at 47 (“The placeholder map ID 362 of the placeholder identifier entry 360 thereby provides a link or translation pathway for the identifier 320 to a new software model 352 that is blank, empty, null, or otherwise missing information, enabling conversion or association of the identifier 320 into a workable software model 352 suitable for storing attributes and enabling software asset management.”). KARAPPA at 26 (disclosing “In particular, each software model may be defined by a set of attributes that distinguish the variation of the software program, including a software program name, a software program license type . . .”).
13.3		 executing instructions at the system of the host organization for 
		creating the new license definition of the software product based on one or more of the features defined by the user input by creating a plurality of platform license definitions that define functionality of the software product for the new tenant having originated the user input received by the host organization;
[0062] Further, the management server 306 performing the illustrated process 520 may generate (block 544) a placeholder identifier-software model entry 506 in response to determining that the identifier 320 is not present in either of the databases 500, 502. The placeholder identifier-software model entry 506 directly associates the identifier 320 with a newly created software model 352, thereby efficiently enabling software asset management features for a previously unrecognized software program 310.
[0064] FIG. 7 is a table 480 displaying placeholder identifier entries 360 of the placeholder identifier database 336, in accordance with aspects of the present disclosure. . . . The management server receives the identifiers from the client instances and determines, by querying the one or more databases, whether the identifiers are associated with software models of the software programs. In response to an identifier of a particular software program not being associated with a software model, the management server generates a new software model for the particular software program, and further, stores entries or relationships within the databases to link the new software model to the identifier.
KARAPPA at 62, 64 (disclosing the management server as generating, or creating, a “new software model,” based on the attributes received by the user).
13.4		creating a plurality of user license definitions that define functionality of the software product for a user;
[0046] As illustrated, the identifier database 332 includes identifier entries 340 (e.g., product definitions) that link or associate the identifier 320 of a particular software program 310 with a respective map identifier, which is referred to hereinafter as a map ID 342. In certain embodiments, the identifier entry 340 and/or the map ID 342 corresponds to a discovery map (e.g., a DMAP), though any other suitable mapping element or translation module that enables the management system 304 to perform the described operations may be alternatively utilized. Moreover, the software model database 334 includes model entries 350 that each links a respective map ID 342 to a software model 352 of a particular software program 310. As used herein, the software model 352 for the particular software program 310 includes attributes that may be derived from the corresponding publisher of the particular software program 310, such as the program name, program edition, and publisher name. In certain embodiments, certain attributes of a software model 352 may be provided by a user of a client instance 102 or an information technology specialist associated with the management server 306, the client instance 102, the cloud computing system 10, the cloud-based platform 16, and/or one or more software programs 310. When the appropriate identifier entry 340 and appropriate model entry 350 are present in the databases 332, 334, the management server 306 may retrieve the software model 352 for a particular identifier 320, as discussed below.
KARAPPA at 46 (disclosing the “map ID 342” as a “discovery map” for client instances; the plurality of “map IDs” associated with a “software model”; the map IDs are user definitions for “mapping” access to the software model.).
13.5		 and combining one or more of the plurality of platform license definitions and one or more of the plurality of user license definitions;
[0055] To help illustrate steps and components of the process 400 and/or the management system 304, FIG. 6 is a screenshot of a user interface 460 displaying model entries 350 of the software model database 334, in accordance with aspects of the present disclosure. In some embodiments, the user interface 460 displays a screen on a suitable client device 20 or device coupled to the management server 306 to visually represent the associations between the map IDs 342 and the software models 352 stored in the respective model entries 350.
[0056] In the illustrated example, the user interface 460 includes a map ID column 462, a product column 464, a version column 466, an edition column 470, and a platform column 472. As used herein, the columns 464, 466, 470, 472 may each describe certain attributes of a software program 310 that collectively form a software model 352 for the software program 310. As such, each map ID 342 of the map ID column 462 is linked with a respective software model 352 of a software program 310, as indicated by arrow 480, to facilitate software asset management. With respect to a particular example, the map ID 342 of “DMAP0003791” is associated with the software model 352 for a software program having attributes that include “Name 1” as the product name, “Starts with 2002” as the version, “Standard” as the edition, and “Windows” as the platform.
KARAPPA at 55-56 (disclosing the combining step as the linking of the software model with the DMAP address to complete the product definition).
13.6		 storing the license definition into a software application depot hosted by a cloud computing service provider;
[0057] FIG. 7 is a table 480 displaying placeholder identifier entries 360 of the placeholder identifier database 336, in accordance with aspects of the present disclosure. The placeholder identifier database 336 includes an identifier column 482 and a placeholder map ID column 484, though it should be understood that the relationships stored in the placeholder identifier database 336 may be illustrated or stored in any other suitable data format. . . . As mentioned, the placeholder identifier entries 360 may be relocated to the identifier database 332 in response to the associated software model 352 of the software program 310 being completed or otherwise accorded a non-placeholder status.
[0064] As discussed herein, software asset management for an enterprise may be facilitated by multiple techniques and features. A management server of a management system may be in communication with multiple client instances to receive identifiers of software programs that are operating on the client instances. The management system also includes one or more databases that store relationships between the identifiers and software models of the software programs. The management server receives the identifiers from the client instances and determines, by querying the one or more databases, whether the identifiers are associated with software models of the software programs. In response to an identifier of a particular software program not being associated with a software model, the management server generates a new software model for the particular software program, and further, stores entries or relationships within the databases to link the new software model to the identifier. Thus, the management server may output the software model to the client instance to enable a client to provide attributes to be included in the software model, further improving a quality of the software asset management features accorded by the management system. Additionally, the software model may be utilized for additional client instances, thereby reducing or eliminating duplication of software models, while enabling multiple sources to contribute to the attributes that define each software model.
Claim Interpretation: (i) The cloud computing service provider is interpreted consistent with Figs. 1-3 as an entity that is distinct from the “processing logic” described at ¶ 0070, regardless of whether the cloud service is hosted by the system of Fig. 1 or hosted otherwise as in Fig. 2; Examiner finds no basis to narrow the interpretation of this term exclusively to the host of Fig. 1.  (ii) As described in the 35 U.S.C. 112(a) section, the term software application depot is found to lack adequate written description.
13.7		 publishing a record for the license definition in a selected management organization for the cloud computing service provider, the record providing a reference to the license definition and an owner for the license definition;
[0062] Further, the management server 306 performing the illustrated process 520 may generate (block 544) a placeholder identifier-software model entry 506 in response to determining that the identifier 320 is not present in either of the databases 500, 502. The placeholder identifier-software model entry 506 directly associates the identifier 320 with a newly created software model 352, thereby efficiently enabling software asset management features for a previously unrecognized software program 310. The process 520 also includes blocks 550, 552, 554 that respectively correspond to blocks 430, 432, 434 of the process 400. 
[0063] To illustrate a particular example, FIG. 10 is a screenshot of a user interface 580 displaying entries the identifier-software model database 500, in accordance with aspects of the present disclosure. In the present embodiment, the identifier-software model database 500 includes an identifier column 582, which is illustrated as including PPNs. 
KARAPPA at 62, 63 (disclosing the record as published (“may generate placeholder identifier”) in the database and displayed at the user interface of Fig. 10.).
13.8		 and assigning and linking a stock keeping unit (SKU) to the license definition to make the software product available for purchase. 
[0027] As mentioned, an enterprise or other client may use multiple software programs that are accessible through cloud-provided services, such as client instances. To enable users to perform desired work operations, a variety of software programs may be provided through the client instances. Additionally, each client instance may generally store an identifier for each software program that is derived from a software publisher, such as a stock keeping unit (SKU) or publisher part number (PPN).
KARAPPA at 27 (disclosing the step of assigning and linking the SKU with the software program). 
Claim Interpretation: The clause to make the software product available for purchase, the clause only describes an intended use associated with assigning the SKU; that the SKU is assigned is sufficient to make it available for purchase where that step is not positively recited as a computer-implemented step.  Art is applied; notwithstanding, the clause remains outside the scope of the claimed system and computer-implemented method.
	KARAPPA discloses the recited steps with respect to a cloud computing host, management server, and product definition.  KARAPPA discloses at paragraph 26 that a “software program license type” is part of the set of attributes of the software model.  However, KARAPPA does not explicitly disclose a license definition as the data acted on by the recited claim functions (limitations 13.2-13.8).  Furthermore, KARAPPA does not explicitly disclose creating a new tenant (limitation 13.2).
	BIDDLE discloses a system and method “for the effective management of software application licensing implemented with, for example, a client-server model.” Thus, BIDDLE is analogous art as it provides a technological solution to the creation and provision of software licensing, the same as KARAPPA and the present application.
	BIDDLE discloses with respect to the recited steps and the license definition.
13.2		 determining the user input is not associated with any of the plurality of tenants of the host organization and responsively creating a new tenant within the host organization to be associated with a new license definition;
13.3		 executing instructions at the system of the host organization for 
		creating the new license definition of the software product based on one or more of the features defined by the user input by creating a plurality of platform license definitions that define functionality of the software product for the new tenant having originated the user input received by the host organization;
13.4		creating a plurality of user license definitions that define functionality of the software product for a user;
13.5		 and combining one or more of the plurality of platform license definitions and one or more of the plurality of user license definitions;
[0077] In an alternative embodiment where the vendor 40 is also the distributor, it may be left to the vendor 40 to integrate licensing information and protection code into the software application. This may be accomplished by using script builder and wrapping tools 78 supplied with the SLS (82 and at least one of 67, 68, 69, or 71) and accessed with the developer option of the access tool 67. In order to use these tools, the vendor 40, in one exemplary embodiment, purchases the developer option with the SLS (82 and at least one of 67, 68, 69, or 71). The script builder 78 provides, inter alia, the functionality to integrate, for example, licensing information into the software application 84 using, for example, a scripting language. . . .  The software licensing scripts may be used, for example, to obtain user information, to instruct the user how to obtain a license, and/or to inform the user of the license status for a particular application. The license server scripts may be used to update the database 49, generate valid licenses for a particular user, access information about a particular product, access security information for a user, access general user information, and/or access sales representative information. . . . Additionally, the script builder 78 may be used to permit the vendor 40 to provide specific and unique information or services for the user.
BIDDLE at 77 (disclosing the license definition as the “licensing information” integrated into the software application with respect to the recited steps of creating a license definition based on the “software program” and a “particular user.”).
13.6		 storing the license definition into a software application depot hosted by a cloud computing service provider;
[0086] In order to uniquely identify the vendor software application, application ID's may be injected into the application code by the wrapper program (step 160 in FIG. 18). . . .  In one exemplary embodiment of the present invention, this unique number becomes part of the start-up code and may also become part of the key used in the decryption process which adds additional security protection since the application will not decrypt properly if the ID's are altered. The application ID for each software application may also be stored in a database that is accessed by, for example, a webpage server, thereby allowing a webpage display of software applications available for downloading.
BIDDLE at 86 (disclosing the license definition with respect to storing in a database).
13.7		 publishing a record for the license definition in a selected management organization for the cloud computing service provider, the record providing a reference to the license definition and an owner for the license definition;
[0087] As mentioned supra in accordance with one embodiment of the present invention, the software application is given a unique ID which may be stored in a database on the distributor's web server. After the software application has been added to an install program 92 and returned to the distributor 25, it is added to, for example, an electronic store (step 122 in FIG. 17) via the web server and made available for downloading to user computers 30. When a user 30 loads and views the website information, the screen displays a list of vendors 401, along with a list of categories of available software applications 402. After a user 30 selects one of the categories 402, the system displays a list of the actual software applications 504 that can be downloaded to the user computer 30. After the user 30 selects one of the applications 504, the system displays (as shown in FIG. 21), for example, a brief description of the software 771, available features and options 772, subscription pricing information 773, system requirements 774, the size of the file 775 and/or the like.
BIDDLE at 87 (publishing in an “electronic store” the “list of the actual software applications 504 that can be downloaded to the user computer”).
13.8		 and assigning and linking a stock keeping unit (SKU) to the license definition to make the software product available for purchase. 
[0088] Alternatively, the distributor 25 may create a webpage specifically for a particular vendor 40 which is accessible by the user 30. In another exemplary embodiment, if a vendor website exists, the vendor webpage may include a hyperlink to the distributor webpage. As such, a user browsing the vendor website could select the hyperlink to the distributor webpage and be able to view a customized version of the software applications available. In an exemplary embodiment, the displayed webpage shows only the software applications for that specific vendor. Yet, consistent with an exemplary embodiment of the present invention, the distributor 25 would provide the security and marketing of the software applications added to the electronic store.
BIDDLE at 88 (disclosing the software available to the user via license is available for purchase in an electronic store).
	Where KARAPPA disclose the recited steps with respect to a cloud computing host, management server, and product definition; and BIDDLE discloses analogous steps with respect to creating and managing a software license definition; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to substitute the product definition of KARAPPA for the license definition of BIDDLE such that recited steps are implemented on the cloud host of KARAPPA with respect to the license definition of BIDDLE.  This substitution yields a predictable result because the product and license definitions of KARAPPA, BIDDLE, and the present invention are each data stored in a database, subject to creation, storing, and publishing, and the steps can be performed on license data the same as product data.  
	However, the combination of KARAPPA in view of BIDDLE remains to not explicitly disclose creating a new tenant (limitation 13.2) 
13.2		 determining the user input is not associated with any of the plurality of tenants of the host organization and responsively creating a new tenant within the host organization to be associated with a new license definition;
[0054] A user 301 subscribes to the system 300 by creating a new tenant in step 1 (as illustrated with a polygon). For the new user 301, appropriate entitlements related to the subscription are added in step 2 to the license manager 203. For example, entitlements can be a mix of functional areas, data volume metrics to be analyzed, etc. The registered user 301 may then open, within the tenant, the cloud-based design environment as enabled by the cloud site 240. The user 301 may import metadata in step 4 from a target system 302 for which an analysis may be necessary. The user 301 may then create a new data rule or a new data classifier using the cloud-based design environment or may browse in step 5 the function library 204 using the metadata. In case a function is found in the function library 204, it can be used as starting point for enhancements of the function for enabling the analysis.
OBERHOFER at 50.
	Where KARAPPA disclose the recited steps with respect to a cloud computing host, management server, and product definition; and BIDDLE discloses analogous steps with respect to creating and managing a software license definition; and OBERHOFER further discloses creating a new tenant with respect to a license manager in cloud computing environment—It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to substitute the product definition of KARAPPA for the license definition of BIDDLE, where the tenants of KARAPPA are explicitly disclosed as having a “new tenant” created.  This substitution yields a predictable result because the recited functions of determining creating, storing, and publishing, can be performed with the software model of KARAPPA, with the production definitions of BIDDLE, to explicitly include the step of creating a new tenant on the multi-tenant cloud environment of OBERHOFER, the same alone as in combination, to a predictable result.
	Therefore independent claim(s) 13, 19, and 25, are rendered obvious by KARAPPA in view of BIDDLE and further in view of OBERHOFER.

	Regarding claim(s) 14, 20, and 26, KARAPPA discloses:
14.1		receiving from a tenant organization an order for the software product at the selected management organization, the order specifying the SKU.
KARAPPA disclosing the tenant organization, selected management organization, and SKU, as cited at independent claim rejection.  KARAPPA at 62 (“Further, the management server 306 performing the illustrated process . . . “The placeholder identifier-software model entry 506 directly associates the identifier 320 with a newly created software model 352.”); KARAPPA at 27 (disclosing the step of assigning and linking the SKU with the software program). 
	However, KARAPPA does not disclose: receiving . . . an order for the software product. 
14.1		receiving from a tenant organization an order for the software product at the selected management organization, the order specifying the SKU.  
[0091] After the software application has been added to an electronic store by the distributor 25, the user 30 may then download the application to the user computer 30 (step 126 of FIG. 17). With reference to FIG. 19, an exemplary data flow associated with the downloading of a particular software application between a user computer 30 and a distributor server computer 25 is shown.
[0092] Alternatively, a shopping cart method may be used to select software applications wherein all selected applications are downloaded when the user `checks-out` the shopping cart. Any shopping cart methods of selecting items from a webpage well known in the art may be used."
BIDDLE at 91-92 (disclosing receiving the order as the "user may download the application" where the "shopping card method" may be used to select the software applications).
	Where KARAPPA discloses the tenant organization, the selected management organization, and assigning and linking the SKU; and where BIDDLE disclose the step of an analogous management organization receiving an order to purchase software; it would have obvious to a person having ordinary skill in the art before the effective filing date of the present invention to further substitute purchase of the software according to the SKU to a predictable result.  	Therefore claim(s) 14, 20, and 26, are rendered obvious by KARAPPA in view of BIDDLE and further in view of OBERHOFER.

	Regarding claim(s) 15, 21, and 26, KARAPPA discloses: the method of claim 2 (with respect to the recited tenant organization, the selected management organization, and the SKU) 
	BIDDLE discloses those remaining elements not disclosed by KARAPPA and
further comprising
15.1		generating at the selected management organization a license request comprising the reference to the license definition for the ordered software product.  
[0093] In an exemplary embodiment of the present invention, another software module, referred to as a license manager, may also be downloaded to the user computer 30. This module, which in one embodiment acts as a simulator in the toolkit, is provided by the distributor to, inter alia, facilitate interaction between the user computer 30 and the distributor web server 25. License manager software may optionally include a Java runtime environment and/or a Java applet that handles interactions between the license monitor, the website, and the user 30. Appropriate licensing API calls may initiate the license manager to begin, for example, a browsing session with the distributor web server 25. In one embodiment of the present invention, obtaining a license file for the first time causes the license manager to begin a browsing session.
BIDDLE at 93 (disclosing the use of a "license manager" to facilitate the request of the license for the purchased software).  Therefore claim(s) 15, 21, and 26, are rendered obvious by KARAPPA in view of BIDDLE and further in view of OBERHOFER.

	Regarding claim(s) 16, 22, and 28,  KARAPPA discloses: the method of claim 3 (with respect to the recited tenant organization, the selected management organization, and the SKU), and a cloud service provider that hosts the tenant organization.
	BIDDLE discloses those remaining elements not disclosed by KARAPPA and
further comprising
16.1		transmitting the license request to a cloud service provider that hosts the tenant organization.  
[0097] In an exemplary embodiment of the present invention, before an application can be executed, the license monitor may communicate, for example, with the licensing API to determine if a license has been obtained for the application (step 230 of FIG. 19). When a license has been obtained, the license information may be stored in a file designated a "license file".
BIDDLE at 97 (the license monitor may communicate or transmit with the API).  By the same substitution rationale, the license request can be transmitted to the API the same as in KARAPPA “such that one of the server instances 26 handles requests from and serves multiple customers. Data centers 18 with multi-tenant cloud architecture commingle and store data from multiple customers, where multiple customer instances are assigned to one of the virtual servers 26.” KARAPPA at 31. Therefore claim(s) 16, 22, and 28, are rendered obvious by KARAPPA in view of BIDDLE and further in view of OBERHOFER.

	Regarding claim(s) 17, 23, and 29, KARAPPA discloses the method of claim 4 (with respect to elements of the parent claims; tenant organization).  
	BIDDLE discloses those remaining elements not disclosed by KARAPPA and
further comprising
17.1		writing a license for the ordered software product to the tenant organization.  
[0098] In yet another preferred exemplary embodiment of the present invention, the license file contains information such as, for example, the machine ID for the user computer 30 running the application, name of the product, product number, license type, expiration date, options, level, version ID, and/or a digital signature. The digital signature may be added to the license file, for example, by using the MD5 algorithm. MD5 is well known in the art and is typically provided as a utility in Java development kits for verifying the authenticity of a signature and associated data. In one exemplary aspect, the digital signature can provide security against a user modifying the machine ID in an effort to permit the application to run on an unlicensed machine and may also guard against a user 30 getting an unlimited number of free trials. The machine ID may be generated from various configuration parameters associated with a fingerprint of the user computer 30 (i.e., OS and version, machine name, etc.) which may be stored in the license file.
[0099] If the license file does not exist on the user computer 30, the license monitor can be configured to initialize the license manager to communicate with, for example, the website. Moreover, the database on the distributor computer 25 may be checked by the license manager to determine if a license file exists. If a license file is found not to exist on the database, information may be provided by the user 30 to create a license file which is capable of enabling the application to run (step 254 of FIG. 19).
BIDDLE at 98-99 (disclosing generating the license for the client based on the machine ID).  Therefore claim(s) 17, 23, and 29, are rendered obvious by KARAPPA in view of BIDDLE and further in view of OBERHOFER.

	Regarding claim(s) 18, 24, and 30, KARAPPA discloses:  the method of claim 5 with respect to elements of the parent claims; tenant organization).
	BIDDLE discloses those remaining elements not disclosed by KARAPPA and
further comprising
6.1		configuring the software product for the tenant organization in accordance with the written license.  
[0106] In an alternative exemplary embodiment, the present invention can be used to provide software applications in a corporate setting with multiple users. The corporation can employ a procurement office model, such as a cost center or user group, with an administrator in charge of procuring the appropriate software applications. The administrator may be made responsible for interfacing with the distributor website 25 and completing the subscription process for the desired software applications. Since the application security features are machine dependent, the administrator provides the correct machine ID for each application subscription. If one software application is to be run on several machines, the administrator completes the subscription process for each machine. The license file for each application may then be copied to a pre-determined directory on, for example, an intranet server behind a firewall. The user 30 then copies the license file to the appropriate user computer 30. The license file may also be sent via e-mail to the user 30. Alternatively, the application can be downloaded from any other medium, such as, for example, a CD or any data medium now know or hereafter derived by those skilled in the art.
BIDDLE at 106 (disclosing the tenant organization as a corporate client multiple users such that license files can be are maintained in a directory and distributed to users in accordance with the purchased permissions).  
	The system of KARAPPA makes an analogous disclosure to configuring the software product such that the software product “placeholder definition” is created based on the received user input. KARAPPA at 55-56 (disclosing the combining step as the linking of the software model with the DMAP address to complete the product definition); KARAPPA at 62, 63 (disclosing the record as published (“may generate placeholder identifier”) in the database and displayed at the user interface of Fig. 10.).  It would have obvious to a person having ordinary skill in the art before the effective filing date of the present invention to further substitute generating the software product definition for a tenant organization to generate a license for the software product in accordance with BIDDLE, to a predictable result.  Therefore claim(s) 18, 24, and 30, are rendered obvious by KARAPPA in view of BIDDLE and further in view of OBERHOFER.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
AKOLKAR US 20140032764 A1 
[0043] FIG. 4 illustrates a methodology 400 for managing a cloud services environment. In step 401, a service offering is registered for at least one cloud. A cloud services provider may choose to register the service offering on a single cloud or on multiple clouds. In step 402, a catalog of available service offerings is displayed. The service offerings may include offerings registered on multiple clouds or a single cloud. In step 403, the lifecycle of a service instance of a service offering is managed. Managing the lifecycle of a service instance will typically begin with obtaining one or more service instances. Obtaining a service instance may comprise creating a new service instance, adding a new tenant to an existing multi-tenant service instance or connecting to a singleton service instance.
JAMKHEDKAR US 20190384624 A1 
[0014] In a multi-tenant software architecture described herein, each tenant can share the applications, data, and/or infrastructure. A multi-tenant software provider can use a multi-tenant software platform to provision applications and/or resources to multiple entities. The multi-tenant software platform can facilitate addition of new tenants and on-board data and/or services provided by these new tenants. The multi-tenant software platform can implement rules and policies for data access by various entities across the tenants. The multi-tenant software platform can use identity services to provide access to these services, such as from an entity associated one tenant to a service provided by another tenant. The multi-tenant software platform can facilitate transaction services between tenants, such as a transaction service originating at one tenant that accesses resources at another tenant. The type of resources or data specific to certain tenant can be dictated by regional rules, and could even act different for a specific tenant based on where they are being used (e.g., for multi jurisdictional tenants).
Previously Presented
O'BRIEN US 10885135 B1 [col. 14, 46-66]
In step 1602, at least a portion of at least a first cloud-based system is implemented within the processing platform. For example, with reference to the FIG. 1 embodiment, virtual resources 110 of cloud-based system 112 are implemented within the processing platform 106. As mentioned previously, such virtual resources (or such portion(s) of a cloud-based system) illustratively comprise containers, virtual machines or combinations thereof. For example, in the context of the FIG. 1 embodiment, the virtual resources may comprise a plurality of containers allocable to respective client applications of the client devices 102 under the control of the cloud-based system 112. As another example, the virtual resources may comprise a plurality of virtual machines allocable to respective ones of the client applications of the client devices 102 under the control of the cloud-based system 112. Numerous other arrangements of virtual resources of various types and combinations can be utilized in other embodiments. For example, the virtual resources can include a plurality of virtual machines and a plurality of containers configured to run on at least a subset of the virtual machines.
LAM US 9129095 B1 [5:4-34] 
Generally, the techniques described herein are provided "as-a-service" by a service provider that operates a cloud-based management platform (or "group service") that provides several functions (described below) to facilitate the secure collaboration and sharing service. The group service provider publishes (or otherwise makes available to registered or subscribed users) one or more software modules to facilitate the service. One of these software modules is a client-side encryption (CSE) module that may be retrieved from the group service (e.g., from a web site or page) by a participating end user The CSE module may also be available natively in the end user's operating environment. An aspect of this service is that the service provider preferably is separate and distinct from any DRM solution or service from which DRM licenses are obtained and enforced. Thus, the service provider does not have access to the DRM license server itself. In addition, preferably the service provider also is distinct from the underlying cloud storage itself (provided by such services as Microsoft.RTM. Azure, Amazon.RTM. S3, private clouds, etc.), although this distinction (between the group service provider, on the one hand, and the cloud storage service provider, on the other hand), need not be exposed to the end user directly. In other words, the end users may store their protected documents in such third party cloud storage while accessing the group service through the service provider and its CSE and distributed group key management functions. As will be seen, the group service provider facilitates several high level functions, namely, group key management, implementing access controls, and ensuring that access controls on the data objects being shared remain synchronized with the separate DRM solution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685